IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VAUGH ELLIS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3371

FLORIDA DEPT. OF
CORRECTIONS, STATE OF
FLORIDA,

     Respondent.
___________________________/

Opinion filed October 14, 2015.

Petition for All Writs -- Original Jurisdiction.

Vaugh Ellis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.